Order entered April 6, 2015




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-14-00061-CR
                                    No. 05-14-00062-CR
                                    No. 05-14-00063-CR

                       TASHIMA NICOLE EVERHART, Appellant

                                              V.

                              THE STATE OF TEXAS, Appellee

                     On Appeal from the 282nd Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. F-0825802-S

                                          ORDER
                      Before Justices Francis, Lang-Miers, and Whitehill

       Based on the Court’s opinion of this date, we GRANT the May 28, 2014 motion of

Matthew J. Kita for leave to withdraw as appointed counsel on appeal. We DIRECT the Clerk

of the Court to remove Matthew J. Kita as counsel of record for appellant. We DIRECT the

Clerk of the Court to send a copy of this order and all future correspondence to Tashima Nicole

Everhart, TDCJ No. 01925896, William P. Hobby Unit, 742 FM 712, Marlin, Texas, 76661.


                                                     /s/   MOLLY FRANCIS
                                                           JUSTICE